PER CURIAM.
This is an appeal from the denial of a motion for credit for time served. In the motion, Mathis alleged that he was entitled to receive credit on his present sentence, imposed upon revocation of community control which followed a term of imprisonment, for gain time earned on his two previously imposed split sentences.
Subsequent to the trial court’s denial of Mathis’ motion, the Florida Supreme Court ; ruled that a defendant “is entitled to include earned gain-time when computing time served to credit against the sentence imposed after revocation of probation which is part of a probationary split sentence.” State v. Green, 547 So.2d 925 (Fla. 1989). While the trial court did give Mathis some credit for time previously served, it is not clear whether that time included credit for the earned gain time.
Accordingly, we reverse the denial of Mathis’ motion and remand for further proceedings consistent with Green.
CAMPBELL, C.J., and SCHEB and SCHOONOVER, JJ., concur.